Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 				EXAMINER’S AMENDMENT
	 	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by a telephonic interview with David Nelson on 8/11/22.
The claims have been amended as follows:
REPLACE CLAIM 11 BY:
A lighting device comprising:
a substrate;
a plurality of light emitting devices disposed on the substrate;
a first reflective layer disposed on the substrate;
a resin layer disposed on the first reflective layer and including a first surface from which light emitted from the light emitting device is extracted;
a second reflective layer disposed on a first side surface of the resin layer; and
a light extraction layer disposed on the first surface of the resin layer,
wherein the plurality of light emitting devices is disposed in the resin layer and includes an emitting portion for emitting light toward the first surface of the resin layer,
wherein the first surface of the resin layer is a second side surface of the resin layer,
wherein the first surface of the resin layer includes a plurality of convex portions having a convex exit surface facing to each of the plurality of light emitting devices, and a plurality of concave surfaces disposed between the plurality of convex portions, and
wherein the light extraction layer includes a plurality of protrusions disposed on the first surface of the resin layer and a plurality of grooves respectively disposed between the plurality of protrusions.

Examiner’s reasons for allowance
Claims 1-20 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record US 20190137046 teaches “ a substrate 201 (Fig.9), light emitting devices 101, reflective layer 110 disposed on the substrate, a resin layer 160, a light extraction layer 162 with a plurality of convex surfaces (Shape of 160) on the first surface of the resin layer and the light extraction layer includes the first and second extraction portions (peaks and dips of the prisms) ”, however the prior art neither shows nor suggests the limitations of “a second reflective layer disposed on the resin layer, wherein the first surface of the resin layer includes a plurality of convex portions having a convex exit surface facing to each of the plurality of light emitting devices, and a plurality of concave surfaces respectively disposed between the plurality of convex portions (instant Fig.1)”.
Regarding claim 11, the closest prior art of record US 20190137046 teaches “ a substrate 201 (Fig.9), light emitting devices 101, reflective layer 110 disposed on the substrate, a resin layer 160 with first surface 162 from which light is extracted, a first surface with a plurality of convex portions (Shape of 160) having a convex exit surface and the light extraction layer includes the protrusions and grooves (peaks and dips of the prisms) ”, however the prior art neither shows nor suggests the limitations of  “ a second reflective layer disposed on a first side surface of the resin layer, wherein the first surface of the resin layer is  a second side surface of the resin layer, wherein the first surface of the resin layer includes a plurality of convex portions having a convex exit surface facing to each of the plurality of light emitting devices, and a plurality of concave surfaces disposed between the plurality of convex portions (instant Fig.1) ”.
 	Claims 2-10 and 12-20 are allowable because of their dependency status from claims 1 and 11.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875